IN THE SUPREME COURT, STATE OF WYOMING

                                      2015 WY 2

                                                              October Term, A.D. 2014

                                                                  January 7, 2015


KURT YOUNG,

Appellant
(Defendant),

v.                                                S-14-0192

THE STATE OF WYOMING,

Appellee
(Plaintiff).


ORDER AFFIRMING THE DISTRICT COURT’S “JUDGMENT, SENTENCE
              AND ORDER OF INCARCERATION”

[¶1] This matter came before the Court upon the filing of Appellant’s pro se “Brief of
Appellant.” Pursuant to a plea agreement, Appellant entered unconditional guilty pleas to
one felony and two misdemeanors: delivery of methamphetamine, possession of
marijuana, and possession of methamphetamine. This is Appellant’s direct appeal from
the resulting convictions. On October 23, 2014, Appellant’s court-appointed appellate
counsel filed a second “Motion to Withdraw as Counsel,” pursuant to Anders v.
California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a
careful review of the record and the “Anders briefs” submitted by counsel, this Court, on
November 18, 2014, entered its “Order Granting Motion for Court-Appointed Counsel to
Withdraw.” That Order notified Appellant the District Court’s June 10, 2014,
“Judgment, Sentence and Order of Incarceration” would be affirmed unless, on or before
January 5, 2015, Appellant filed a brief that persuaded this Court the captioned appeal is
not wholly frivolous. Appellant filed his pro se “Brief of Appellant” on December 11,
2014. After a careful review of that brief, this Court concludes that it presents no
meritorious issue based on the record extant. Instead, the brief, for the most part,
presents issues that were considered in the Anders briefs. It is, therefore,
[¶2] ORDERED that the district court’s June 10, 2014, “Judgment, Sentence and
Order of Incarceration” be, and the same hereby is, affirmed in all respects.

[¶3]   DATED this 7th day of January, 2015.

                                              BY THE COURT:

                                              /s/

                                              E. JAMES BURKE
                                              Chief Justice